Citation Nr: 0305140	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for residuals of brain 
trauma.



REPRESENTATION

Appellant represented by:  Marine Corps League



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran enlisted in the United States Marine Corps 
Reserve in December 1955 and served on active duty from 
January 1956 to March 1959.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2003.


FINDINGS OF FACT

1.  In an October 1999 decision, the RO determined that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

2.  By letter dated in November 1999, the veteran was 
notified of that decision and his appellate rights and he did 
not submit a timely substantive appeal.

3.  The evidence submitted subsequent to the October 1999 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.

4.  Organic brain syndrome was not present in service or 
until a number of years following service.  

5.  There is no competent medical evidence, without resorting 
to speculation, showing that the veteran has residuals of 
brain trauma that was sustained during active service.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b), 20.1103 
(2002).

2.  The evidence received subsequent to the October 1999 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

3.  Service connection for residuals of brain trauma is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  
For the claim to reopen, the version of the appropriate 
regulation in effect prior to August 29, 2001, will be 
applied.  See 38 C.F.R. § 3.156(a).

The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled.  The record 
indicates that there has been extensive development of the 
medical evidence.  The veteran's service medical records, 
private medical records and VA medical records have been 
associated with the claims file.  In January 2003, the 
veteran testified that he was receiving Social Security 
disability benefits on the basis of an inability to work.  He 
was unable to recall when he began receiving those benefits.  
A September 1999 VA hospital record shows that he reported 
that he had been retired on disability for three years.  At 
the hearing, the veteran also testified that there was no 
medical opinion linking either the claimed residuals of brain 
trauma or an acquired psychiatric disorder to his active 
service.  The Board concludes no useful purpose would be 
served by further delaying adjudication of the claims to 
obtain records from the Social Security Administration 
because there is no indication that pertinent evidence would 
be obtained.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed. The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
will be no more complete for a new examiner than it is now, 
and the current record is simply not amenable to rendering 
opinions of any probative value.  As will be discussed fully 
below, any medical opinion regarding the etiology of the 
claimed brain trauma would be inevitably speculative.  
Therefore, the Board concludes that no medical examinations 
are necessary.  

The Board finds that the May 2002 Statement of the Case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of the new statute at 38 
U.S.C.A. § 5103, in that they clearly notify the veteran and 
his representative of the evidence necessary to support his 
claims.  Moreover, this correspondence, and correspondence 
from the RO dated in June 2001, essentially informed the 
veteran which evidence, if any, he should obtain, and which 
evidence, if any, VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record as a whole shows that VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claims.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rules or regulations regarding the 
development of the pending claims.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA or prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  New and material evidence to reopen the veteran's claim

In an October 1999 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder.  The veteran was notified of 
that decision and his appellate rights by letter dated in 
November 1999.  He did not appeal that decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a).  If a notice of disagreement is filed 
within the one-year period, the RO shall issue a statement of 
the case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.302(b).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103.  As the veteran did 
not file a notice of disagreement within one year of the 
November 1999 notice of the October 1999 rating decision that 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, that decision became 
final.

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Court of Appeals for Veterans Claims summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issue at hand.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the October 1999 rating 
decision included the veteran's service medical records, 
which were negative for complaints, findings or diagnoses of 
an acquired psychiatric disorder, to include schizophrenia, 
during service.  The evidence also included numerous private 
and VA hospital and outpatient treatment records dated from 
November 1967 to September 1999.  The first medical evidence 
of treatment for a psychiatric disorder is shown in the 
October 1967 records of Camarillo State Hospital that 
included an impression of passive dependent personality with 
alcoholism.  The numerous private and VA treatment records 
reflected a long history of treatment for a psychiatric 
disorder and alcoholism, and the diagnoses included 
schizophrenia.  There is no medical opinion contained in 
those records linking the veteran's psychiatric disorder to 
his active service.  

The evidence of record also included May 1989 and September 
1990 VA reports of field examinations that were conducted for 
the purpose of identifying and obtaining pertinent medical 
treatment records of the veteran.  Also previously considered 
were the June 1985 and May 1989 statements of the veteran's 
brother regarding his observations of the veteran's mental 
status following discharge from service and his recollections 
regarding the veteran's service postings.  The veteran 
testified at a hearing at the RO in May 1998 regarding his 
claimed psychiatric disorder.  Also of record are statements 
of the veteran that were previously considered.  

The evidence received since the October 1999 decision 
consists of copies of VA outpatient records dated from 1986 
to July 2000 and the testimony of the veteran in January 
2003.

The VA outpatient records dated from 1986 to July 2000 
contain some duplicate evidence previously considered.  The 
additional records that are not duplicative show continued 
treatment for various disabilities, including schizophrenia.  
None of the nonduplicative treatment records includes any 
evidence, to include a competent medical opinion, linking the 
veteran's psychiatric disorder to his service.

The Board finds that the new VA medical evidence does not 
provide evidence that shows that an acquired psychiatric 
disorder, to include schizophrenia, was incurred in or 
aggravated by service.  Therefore, the Board finds that the 
new VA medical evidence submitted subsequent to the October 
1999 rating decision, while partly new, is not material 
because it does not bear directly and substantially on the 
specific matter of the claim, as it does not provide any 
competent evidence tending to show that a psychiatric 
disorder is in any way related to the veteran's service.  
Such a showing is required in order for the evidence to bear 
directly and substantially upon the claim and render the 
evidence so significant that it must be considered to fairly 
decide the merits of the claim.  

As for the duplicate VA outpatient treatment records, that 
evidence is not new or material as it has been previously 
considered by the RO.  Such evidence does not constitute new 
evidence.

The additional evidence also consists of the January 2003 
testimony of the veteran.  The veteran testified that he was 
16 when he enlisted and that his young age led to the onset 
of his psychiatric disorder during service.  The veteran 
testified that during service, he competed as a boxer.  He 
asserted that his current psychiatric disorder was also the 
result of boxing in service.  It was indicated that there was 
no medical opinion relating the veteran's psychiatric 
disorder to service.  

The veteran's testimony, while new, is not material because 
it does not provide evidence that shows that a psychiatric 
disorder, to include schizophrenia, was incurred in or 
aggravated by service.  Where a claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Laypersons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran simply has not submitted competent medical evidence 
that shows that the claimed psychiatric disorder was incurred 
in or aggravated by service.  He has not identified any 
competent medical evidence showing a nexus between the 
current psychiatric disorder and his active service.  
Therefore, his testimony is not material as it does not bear 
directly and substantially upon the claim such that it must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, and that claim is not reopened.  It 
follows that the benefit sought on appeal must remain denied.  

III.  Service connection for residuals of brain trauma

The veteran seeks service connection for residuals of brain 
trauma caused by being hit in the head during boxing matches 
in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), service connection may be granted 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran has the same condition currently; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's current condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's service medical records show that the clinical 
evaluation of all systems, including the head and neurologic 
system, was normal.  A November 1957 sick call treatment 
record shows that the veteran was given a boxing physical and 
found qualified.  He was seen in January 1958 for complaints 
of a headache.  There is no evidence that the veteran was 
treated for a head injury in service.  The clinical 
evaluation of all systems, including the head and neurologic 
system, was normal on separation examination in March 1959.

The record contains numerous VA and private hospital and 
outpatient treatment records dated from October 1967 to July 
2000.  A May 1968 Camarillo State Hospital record shows that 
the veteran was admitted for treatment after a suicide 
attempt.  He reported that he was a former boxer and still 
boxed part time.  An October 1974 private clinic treatment 
records shows that he reported that he had been a 
professional prizefighter in the past.  A July 1989 VA 
treatment record noted that the veteran reported that he was 
a boxer from 1959 to 1972.  A September 1994 report of a CT 
scan of the head done to rule out seizures shows an 
abnormality described as a small lacunar infarction in the 
posterior limb of the right internal capsule.  It was noted 
that there was no previous CT examination available for 
comparison.  Those records also show a history of alcohol 
abuse.

An April 1987 Charity Hospital record shows that the veteran 
was admitted with organic hallucinations and alcohol abuse.  
It was noted that he had a history of drug and alcohol abuse 
and that he had been a professional boxer for many years.  
The impression included chronic alcohol abuse and organic 
brain syndrome, etiology undetermined (boxing, substance 
abuse, baseline IQ unknown).  

An August 1999 VA outpatient treatment record shows that the 
veteran reported an episode of dizziness, headaches and 
fogginess two weeks earlier.  It was indicated that there was 
no evidence of cardiac or neurologic etiology.  A May 2000 
Social Work Note shows that the veteran had poor memory that 
could be related to his diabetes or years of boxing and 
drinking alcohol.  

In January 2003, the veteran testified that during service, 
he participated in 15 to 20 boxing matches.  He stated that 
he did not receive any injuries that caused hospitalization 
but that he believed that he received blows to the head.  He 
asserted that he had dizziness and headaches as a result of 
injuries from boxing in service.  It was indicated that there 
was no medical evidence of a link between the contended 
injuries in service and any current disability.  

After a full review of the record, including the statements 
and testimony of the veteran, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of brain trauma.  The 
service medical records show that the veteran was given a 
boxing physical but are negative for findings or diagnosis of 
a head injury in service.  Organic brain syndrome is not 
shown to have been manifested to a compensable degree within 
a year following discharge and is thus not entitled to 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  The post service medical evidence shows that 
the veteran reported a history of professional boxing for 
approximately 10 years after discharge in 1959.  There is no 
evidence showing treatment specifically for residuals of a 
boxing injury of the brain in the post service medical 
records.  

The evidence includes the April 1987 Charity Hospital record, 
which reflects an impression of organic brain syndrome, 
etiology undetermined (boxing, substance abuse, baseline IQ 
unknown).  This examiner was merely speculating as to the 
etiology of the brain condition.  Moreover, the veteran has 
reported that he was a boxer for approximately 10 years after 
active service.  Given that post service history, the Board 
is of the opinion that even medical professionals could not 
attribute any current residuals of brain trauma to episodes 
of boxing in service without resorting to conjecture.  It is 
a basic principle in the adjudication of service connection 
claims that a finding of service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  As such, there is no 
competent medical evidence, absent a resort to speculation, 
to support the veteran's assertions that he has residuals of 
brain trauma that was sustained during service.

The Board has considered the veteran's contentions that he 
has residual disability from brain trauma suffered during 
boxing matches in service.  However, the veteran is not 
competent to render such an opinion.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. at 494.  Furthermore, his contention of brain 
trauma in service was made for the first time in his June 
2000 claim.  The numerous private and VA medical records 
dated prior to his claim show that while he reported a 
history of being a boxer during and after service, he did not 
report brain trauma in service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of brain trauma.  The Board has found that the 
veteran's lay assertions have little probative value and that 
the evidence as whole does not support his claim.  The Board 
has not merely relied on an absence of medical evidence to 
deny the veteran's claim but has weighed all the evidence, 
both lay and medical, and provided reasons for its findings 
with regard to the evidence.  See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must therefore be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  



ORDER

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is denied.

Service connection for residuals of brain trauma is denied.



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

